89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Larry Richard WILHELM, Appellant.
No. 96-1090.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 30, 1996Filed:  June 5, 1996

PER CURIAM.


1
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


2
Larry Richard Wilhelm appeals the district court's1 denial of his motion for production of documents.   Having carefully reviewed the record and the parties' briefs, we conclude the denial of the motion was proper and that an opinion would lack precedential value.


3
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa